Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This office action is in response to application 16/993,295 filed 8/14/20. Claims 1-19 are pending with claims 1, 8 and 16 in independent form.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Finn et al. US 2018/0339503 A1.
Finn teaches:
With respect to claim 1, A smartcard (SC) (paragraph 0105) comprising two metal layers adhesively attached to each other with thermosetting epoxy (paragraph 0167 – metal core may comprise two metal layers separated by an adhesive coated dielectric layer which are pre-laminated together; 

With respect to claim 3, The smartcard (SC) of claim 1, wherein: the two metal layers are separated by a dielectric carrier layer (paragraphs 0105, 0167 – metal core may comprise two metal layers separated by an adhesive coated dielectric layer which are pre-laminated together).  

With respect to claim 4, The smartcard (SC) of claim 3, wherein: the dielectric carrier layer comprises a PET or PEN film (paragraphs 0105, 0252, 0353 – adhesive may be supported by a plastic membrane or film which may be coated on two sides).  

With respect to claim 5, The smartcard (SC) of claim 3, wherein: the thermosetting epoxy is applied to both (front and rear) sides of the dielectric carrier (paragraphs 0252, 0353 – adhesive may be supported by a plastic membrane or film which may be coated on two sides).  

With respect to claim 6, The smartcard (SC) of claim 1, wherein: at least one of the metal layers has a slit (S) so that it may function as a coupling frame (CF) (paragraphs 0105, 0168, 0253, 0258 – the metal layer may also be provided with a slit extending from the opening to an outer edge of the metal layer so that the metal layer may function as a coupling frame).  

With respect to claim 7, The smartcard (SC) of claim 1, further comprising: a transponder chip module (TCM) (paragraph 0105, 0168 – metal layer may have an opening to accommodate the mold mass of a chip module; paragraphs 0257, 0341 – the openings for the transponder chip module may be milled into each smartcard site).  

Claim(s) 8-10 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lowe et al. US 10,318,859 B2.
Lowe teaches
With respect to claim 8, A smartcard (SC) (col. 7, lines 20-22) comprising: a card body (CB) (card 10) having a metallic portion (metal layer 30) and a non-metallic portion (IC module 7) exposed at a front surface of the card (col. 7, lines 22-23); wherein the metallic portion comprises at least 25% of the surface area of the card (fig. 1; col. 7, lines 22-23 where the top surface of the card is comprised only of the metal layer 30 and the IC module 7).  

With respect to claim 9, The smartcard of claim 8, wherein: the metallic and non-metallic portions have front surfaces which are coplanar with one another (fig. 1; col. 7, lines 22-26 where the top surface of the card is comprised only of the metal layer 30 and the IC module 7).  

With respect to claim 10, The smartcard of claim 9, wherein: the metallic and non-metallic portions are supported by a common layer or layers of metallic or non-metallic material or by a rear plastic subassembly (fig. 1, adhesive layer 42).  

With respect to claim 15, The smartcard of claim 8, wherein: one or the other of the metallic (metal layer 30) and non-metallic portions (IC module 7) of the card body extends over substantially the entire area of the card, and is provided with a recess or pocket to receive the other portion (fig. 2, step 6 – pocket 36 to receive IC module 7), resulting in a front surface of the metallic and non-metallic portions being coplanar with one another (fig. 1; col. 7, lines 22-26 where the top surface of the card is comprised only of the metal layer 30 and the IC module 7).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Finn et al. US 2018/0339503 A1 in view of Peerman US 3,214,324 A.
The teachings of Finn have been discussed above.
Finn additionally teaches:
With respect to claim 2, The smartcard (SC) of claim 1, wherein: a lamination process involving temperature and pressure (paragraph 0354).  

Finn fails to specifically teach:
With respect to claim 2, The smartcard (SC) of claim 1, wherein: the thermosetting epoxy is applied in B-stage, and converts to C-stage after a lamination process.  

However, Peerman teaches:
With respect to claim 2, The smartcard (SC) of claim 1, wherein: the thermosetting epoxy is applied in B-stage (col. 2, lines 35-36 – the guanamine and epoxy can first be “B-staged” and then applied in the form of a solution), and converts to C-stage (col. 7, lines 19-22 – the “B-stage” resin can be further reacted at elevated temperatures to yield the finally cured stage, the “C-stage”, which is an infusible and insoluble polymer; col. 11, lines 69-72 – laminates may be prepared from impregnated materials by convention procedures. Thus, matched metal dies or platens pressed together mechanically and heated can be used. Both the laminating pressure and temperature can vary over wide limits) after a lamination process (col. 2, lines 24-25).  

Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Finn to use the thermosetting epoxy applied in B-stage and converted to a C-stage resin, as taught by Peerman, in the lamination process of Finn, to enable an even distribution and the material can be laminated in a shorter time (col. 11, lines 17-24). 

Claims 11, 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lowe et al. US 10,318,859 B2 in view of Finn et al. US 2018/0339503 A1.
The teachings of Lowe have been discussed above.
Lowe additionally teaches:


With respect to claim 13, The smartcard of claim 8, wherein: the metallic (conductive) portion has a slit (metal layer 30 has edges at either side of L1 (fig. 2, step 6) in which IC module 7 is inserted)

With respect to claim 14, The smartcard of claim 8, wherein: the metallic (conductive) portion has a metal edge at an interface with the non- metallic (non-conductive) portion (metal layer 30 has edges at either side of L1 (fig. 2, step 6) in which IC module 7 is inserted)

Lowe fails to specifically teach:
With respect to claim 11, so that it can function as a coupling frame.  

With respect to claim 13, The smartcard of claim 8, wherein: the metallic (conductive) portion has a slit so that it can function as a coupling frame (CF); and further comprising a transponder chip module (TCM) with a module antenna (MA) overlapping the slit.  

With respect to claim 14, The smartcard of claim 8, wherein: further comprising a transponder chip module with a module antenna overlapping the metal edge.  


With respect to claim 11, so that it can function as a coupling frame (paragraphs 0105, 0168, 0253, 0258 – the metal layer may also be provided with a slit extending from the opening to an outer edge of the metal layer so that the metal layer may function as a coupling frame).

With respect to claim 13, The smartcard of claim 8, wherein: so that it can function as a coupling frame (paragraphs 0105, 0168, 0253, 0258 – the metal layer may also be provided with a slit extending from the opening to an outer edge of the metal layer so that the metal layer may function as a coupling frame); and further comprising a transponder chip module (paragraph 0272 – TCM 301) with a module antenna (MA) overlapping the slit (abstract).  

With respect to claim 14, The smartcard of claim 8, wherein: further comprising a transponder chip module (paragraph 0272 – TCM 301) with a module antenna overlapping the metal edge (abstract).  

Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Lowe to incorporate a slit or metal edge to function as a coupling frame, as taught by Finn, thereby enhancing contactless communication between the card and an external reader (paragraph 0102).  

Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record fails to teach or fairly suggest to one of ordinary skill in the art, in conjunction with all the other limitations of the claims: With respect to claim 12 and all its dependencies, further comprising: a flexible circuit having a sense coil overlapping the slit or metal edge, including all the limitations of claims 8 and 11 from which it depends.  The prior art of record fails to provide sufficient teaching or motivation to one of ordinary skill in the art to provide the additionally recited features of these claims in the combinations as claimed.

Claims 16-19 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or fairly suggest to one of ordinary skill in the art, in conjunction with all the other limitations of the claims: With respect to claim 16 and all its dependencies, Transponder chip module for a smartcard, comprising: a substrate having two surfaces; 52contact pads disposed in a contact pad array on a first surface of the substrate; and at least one connection bridge disposed on the first surface of the substrate for interconnecting component elements on a second surface of the substrate; wherein an insertion direction is defined for the transponder chip module; wherein the component elements comprise: a coupling loop antenna; and a module antenna; and wherein the connection bridge or bridges facilitating the jump-overs between the antenna tracks of the coupling loop antenna and the antenna tracks of the module antenna connected to the RFID chip.  The prior art of record fails to provide sufficient teaching or motivation to one of ordinary skill in the art to provide the additionally recited features of these claims in the combinations as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTY A HAUPT whose telephone number is (571)272-8545 and email address is kristy.haupt@uspto.gov.  The examiner can normally be reached on Mon-Sun 5:30 AM- 10PM; Flex during day.
If all attempts to reach the examiner by telephone and email are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on 5712722398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KRISTY A HAUPT/
Primary Examiner, Art Unit 2876


KAH